  1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
         A Limited Liability Partnership
  2      Including Professional Corporations
      ORI KATZ, Cal. Bar No. 209561
  3   okatz@sheppardmullin.com
      J. BARRETT MARUM, Cal. Bar No. 228628
  4   bmarum@sheppardmullin.com
      MICHAEL M. LAUTER, Cal. Bar No. 246048
  5   mlauter@sheppardmullin.com
      SHADI FARZAN, Cal. Bar No. 301610
  6   sfarzan@sheppardmullin.com
      Four Embarcadero Center, 17th Floor
  7   San Francisco, California 94111-4109
      Telephone: 415.434.9100
  8   Facsimile: 415.434.3947
  9 Counsel for the Debtor,
      MedCision, LLC
 10

 11                               UNITED STATES BANKRUPTCY COURT
 12                               NORTHERN DISTRICT OF CALIFORNIA
 13                                     SAN FRANCISCO DIVISION
 14

 15 In re:                                               Case No. 17-31272
 16 MedCision, LLC                                       Chapter 11
          f/k/a BioCision, LLC,
 17                                                      AMENDED NOTICE OF HEARING
                        Debtor.                          ON DEBTOR’S MOTION TO
 18                                                      APPROVE LITIGATION FUNDING
                                                         PURSUANT TO 11 U.S.C. 363(B) AND
 19                                                      11 U.S.C. 364
 20                                                      Date:    August 1, 2019
                                                         Time:    10:00 a.m.
 21                                                      Judge:    Hon. Hannah L. Blumenstiel
                                                         Place:   450 Golden Gate Avenue
 22                                                               16th Floor, Courtroom 19
                                                                  San Francisco, CA 94102
 23

 24

 25

 26

 27

 28
      SMRH:4850-4983-6442.1                                                           HEARING NOTICE
Case: 17-31272        Doc# 238      Filed: 07/03/19   Entered: 07/03/19 13:28:50   Page 1 of 3
  1            PLEASE TAKE NOTICE THAT a hearing has been scheduled for August 1,
  2 2019 at 10:00 a.m., before the Honorable Hannah L. Blumenstiel, United States

  3 Bankruptcy Judge, in the United States Bankruptcy Court, located at 450 Golden Gate

  4 Avenue, 16th Floor, Courtroom 19 San Francisco, CA 94102 to consider the Motion to

  5 Approve Litigation Funding Pursuant to 11 U.S.C. 363(b) and 364 (the “Motion”) filed by

  6 MedCision, LLC (collectively, the “Debtor”) on June 13, 2019.

  7            PLEASE TAKE FURTHER NOTICE that, by way of the Motion, the CRO seeks
  8 an order authorizing the debtor to approve the proposed litigation funding (i.e. funding of

  9 the costs of litigation from an entity who will in turn be entitled to a portion of the eventual

 10 litigation recovery) on the terms described the Motion. The Motion is based on the

 11 declaration Kyle Everett, the Debtor’s CRO, other papers of record, and such further

 12 pleadings and evidence as may be filed in connection with the Motion.

 13            PLEASE TAKE FURTHER NOTICE THAT a copy of the Motion or any of its
 14 related pleadings is available via PACER or by contacting the Debtor’s counsel at 213-

 15 617-5517 or by email at sfarzan@sheppardmullin.com.

 16            PLEASE TAKE FURTHER NOTICE that pursuant to Local Bankruptcy Rule
 17 9014-1(c)(2), objections to the Motion, if any, must be made in writing and be filed with

 18 the Bankruptcy Court and served on the affected applicant at least seven (7) days prior to

 19 the scheduled hearing date. The failure of any person to file a timely objection shall bar

 20 the assertion at the hearing on the Motion or thereafter of any objection to the Motion.

 21

 22

 23

 24

 25

 26

 27

 28
      SMRH:4850-4983-6442.1                         -1-                              HEARING NOTICE
Case: 17-31272        Doc# 238   Filed: 07/03/19   Entered: 07/03/19 13:28:50    Page 2 of 3
  1 Dated: July 2, 2019

  2                                     SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
  3

  4
                                        By                    /s/ J. Barrett Marum
  5                                                                 ORI KATZ
                                                              BARRETT MARUM
  6
                                                              MICHAEL LAUTER
  7                                                            MATT KLINGER

  8                                                          Counsel for the Debtor,
  9                                                            MedCision, LLC

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
      SMRH:4850-4983-6442.1                         -2-                              HEARING NOTICE
Case: 17-31272        Doc# 238   Filed: 07/03/19   Entered: 07/03/19 13:28:50   Page 3 of 3
